Title: From Thomas Jefferson to Robert Williams, 23 July 1825
From: Jefferson, Thomas
To: Williams, Robert


                        Dear Sir
                        
                            Monto
                            July 23. 25
                    It gave me great pleasure to recieve your favor of June 20. altho’  with so extensive a range of acqes as that to which our revoln has given birth, there may not be a ground of contind correspdce with every individual yet we are glad to hear once in a while that our old fellow laborers are alive and well. we look back with pleasure to the days which united us in action, and recollect antt difficulties with present satisfn. altho’ you say nothing of your health I am willing to  infer from that silence that it has been good. mine continued so till within a few years, but it is now considerably broken down. I have been confined to the house for two months past and do not see an early prospect of getting out. I have been endeavoring to make my latter years useful, and not, I hope, without success. we have succeeded in establing an institution which bids fair to be second  in eminence to none within our union. it has certainly commenced under as favble auspices as it’s best friends could have expected. we have been peculiarly fortunate in the selection of our Professors, both as to qualifns and disposns. I inclose you a general outline of it, believing that some of your youths might see advges in finishing their educn here.I have attended respectfully to the letter of mr Reid requesting my opn on a constual question. but, dear Sir, at the age of 82.  what would it be  worth? I have long bid adieu to abstract questions, and above all things I wish to avoid every thing controversial. the peace and good will of mankind is the solace of  age, and I wish not to forfeit it by taking any part in  jawings. which belong to another genern. mr Reid’s kindness will I hope yield this indulgence to a worn down servt wishing you a long healthy & prosperous life I tender you my friendly Adieux.
                        Th: J
                    